Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-11 and 13-23 are currently pending and are addressed below.
Response to Amendment
The amendment filed 07/22/2022 has been entered. Claims 1-11 and 13-23 are currently pending. The previous Double Patenting rejection remains since the claims remain patentably indistinct over the previously patented claims as detailed below.
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. In response to Applicant's argument that Storfer fails to teach the newly amended claim limitations, the Examiner notes that the argument does not consider the teachings of the secondary reference Egawa with respect to similar limitations present in claims 6-8 and 17-19. The newly amended claim limitations are taught by the combination of references as detailed below. Therefore, the prior art meets the claim limitations and Applicant’s arguments are unpersuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,642,282. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contains all of the limitations of instant claim 5, with the exception of positively reciting causing the robot to follow the route.  However, this is an obvious step in the context of determining a route for a robot, since it is merely the implementation of the route, providing utility to the method. Further differences regarding which of the first and second robot has the higher priority amounts to no more than a renaming of the robots and cannot provide a patentable distinction.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,642,282. Although the claims at issue are not identical, they are not patentably distinct from each other because, while the patented claim does not recite the annotation occurring before causing the robot to follow the route, this is an obvious matter of design choice, since it is one of a limited number of options, and it is well-known to calculate routes prior to implementing them.
Claims 3-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 6, 7-9, and 12-15 respectively of U.S. Patent No. 10,642,282. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations of the dependent claim are either identical or substantially similar so as to comprise essentially the same scope.
Claims 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 18 of U.S. Patent No. 10,642,282 with a similar rationale as with claim 1 above.
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 10,642,282 with a similar rationale to claim 1 above. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover essentially the same scope through different claim types.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Storfer et al. (US 2017/0185085) in view of Egawa (US 5,625,559).

Regarding claims 1, 16, and 20:
Storfer teaches a method computing device and computer readable medium comprising processors and data storage causing a computing device to perform the steps of:  
causing a first robot to follow a route through an environment, the first robot having a first priority (see at least ¶0030), wherein the route comprises a set of lanes based on a roadmap of the environment, wherein each lane in the set of lanes is unidirectional (see at least Fig. 6, lanes 606, 608, ¶0041-0043) 
determining that the first robot following the route will cause the first robot to block a second robot on a lane in the set of lanes, the second robot having a second priority (see at least ¶0030); 
altering the route, when the second priority is higher than the first priority, to prevent the first robot from blocking the second robot on the lane (see at least ¶0030).
Storfer does not explicitly teach wherein the first priority changes as the first robot follows the route through the environment.
Egawa teaches a system and method of managing a plurality of robot agents in an environment comprising a roadmap of lanes, including wherein the priority changes as the first robot follows the route through the environment ("a third step, in which [ ... ] costs of the opposite direction intervals are estimated; a fourth step, in which a direction is applied to the opposite direction interval having the highest cost so that this interval has one direction" in column 5 lines 55-65, wherein the priority index of a robot depends on the time estimated to complete its route as in column 3, lines 39-45, "Bij has an amount in correspondence with the movement time between the nodes"; see also "In step SP6 [ ... ] the case in which a conflict arises in a certain opposite direction interval between a plurality of other routes, the cost per occurrence of conflict is estimated" in column 9, line 65- column 10 line 5 which indirectly depends on the number of robots that are traveling).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of navigating a plurality of robots through an environment of unidirectional lanes as taught by Storfer with the technique of updating a priority of a robot as it travels through the environment to ensure that a robot is able to timely arrive at a destination/perform a task.

Regarding claim 2:
Storfer teaches the limitations as in claim 1 above. Storfer implies but does not explicitly teach the roadmap being annotated with the lanes.
Egawa teaches a system and method of managing a plurality of robot agents in an environment comprising a roadmap of lanes, including annotating the roadmap with a plurality of lanes including the set of lanes before causing the first robot to follow the route through the environment (see at least column 2, lines 49-65, column 5, line 15-40 Figs. 2, 9-12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of navigating a plurality of robots through an environment of unidirectional lanes as taught by Storfer with the technique of annotating the roadmap with the lanes as taught by Egawa in order to generate a route for each robot utilizing a map associating the routes and the environment in a manner prior to routing the robots.

Regarding claims 3-4:
The combination of Storfer and Egawa teaches the limitations as in claim 2 above. Egawa further teaches adding additional lanes to the map using a computing device (see at least adding routes, column 6). Egawa does not explicitly teach determining a new lane is unidirectional and ends distant from a conflict region. However, it would have been obvious to one of ordinary skill at the time of the invention, that upon selecting and adding lanes, to ensure that the new lanes conform to the requirements of the map and are usable and legitimate lanes. 

Regarding claim 5:
The combination of Storfer and Egawa teaches the limitations as in claim 2 above. Egawa further teaches adding additional lanes to the map, wherein the lanes are in defined locations between nodes. Egawa does not explicitly teach checking for collisions before adding lanes.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to structure the candidate routes/lanes such that they are sufficiently distant from one another and from existing lanes so that collisions between the robots would not occur in order to avoid damage to the robots and/or breakdown of the system.

Regarding claims 6-8, 17-19, and 22:
 Egawa further teaches wherein the cost and priority of the routes and robots are based on an amount of time taken by a robot while traveling on its route and a number of robots on their routes ("a third step, in which [ ... ] costs of the opposite direction intervals are estimated; a fourth step, in which a direction is applied to the opposite direction interval having the highest cost so that this interval has one direction" in column 5 lines 55-65, wherein the priority index of a robot depends on the time estimated to complete its route as in column 3, lines 39-45, "Bij has an amount in correspondence with the movement time between the nodes"; see also "In step SP6 [ ... ] the case in which a conflict arises in a certain opposite direction interval between a plurality of other routes, the cost per occurrence of conflict is estimated" in column 9, line 65- column 10 line 5 which indirectly depends on the number of robots that are traveling). 
Egawa does not explicitly teach wherein the function is monotonically increasing. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement any known method of providing priority values, including using a monotonically increasing function, since this is merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill, in order to assign a robot a unique priority value.)

Regarding claim 9:
Egawa further teaches wherein the first route comprises a sequence of lanes and corresponding wait times that lead the first robot from a starting location to a destination location (see at least figure 3 and 4, wherein each route is given by a sequence of nodes to be visited, i.e. by a sequence of segments connecting said nodes, waiting is minimized, see at least column 13, lines 35-52, column 22, lines 40-60).

Regarding claim 10:
Storfer further teaches determining a presence of an obstacle on the route that blocks the first robot; and after determining the presence of the obstacle on the route that blocks the first robot: generating a warning message indicating the presence of the obstacle, and determining a new route for the first robot that avoids the obstacle (see at least ¶0036-0037).

Regarding claim 11:
The combination of Storfer and Egawa teaches the limitations as in claim 2 above. Egawa further teaches routing the unmanned vehicles to/through the various nodes, including at least waiting for a node/lane to be clear (see at least column 13, lines 35-52, column 22, lines 40-60). Egawa does not explicitly teach traversing a section before a higher priority robot arrives if possible. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to plan the routing and scheduling of robotic movement as taught by Egawa to allow for any movement of a robot which would not conflict with any other robot in order to optimize flow of the robots through the mapped area and to shorten improve the overall efficiency of the system.

Regarding claims 13-14:
Egawa further teaches wherein determining the first route through the environment comprises reserving a second conflict region along the first route for exclusive use by the first robot, and wherein the second conflict region comprises an intersection between two or more lanes (reserving nodes and/or lanes, see at least column 1, lines 59-67, column 14 lines 1-15, Figs. 3, 9, 31, 75)

Regarding claim 15:
Egawa teaches the limitations as in claim 15 above. Egawa does not explicitly teach the second conflict region comprising an unannotated portion of the map. However, it would have been obvious to one of ordinary skill in the art to reserve an unannotated portion of the map which is merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill, in order to give the road to the higher ranking robot.

Regarding claim 21:
Storfer further teaches wherein the environment is a warehouse and wherein causing the first robot to follow the route through the environment comprises causing the first robot to traverse a unidirectional lane in the warehouse (see at least ¶0035).

Regarding claim 23:
Storfer further teaches altering the route to not obstruct a higher priority robot. Storfer does not teach the specifics regarding the altering of the route. The Examiner notes that “lane cycle” is not a term of art, nor is an explicit definition provided in the instant specification. Broadly interpreted, nearly any modification of the route may read on this limitation, for example, adding additional clock or other cycles in one or another lane, such as pausing, or changing lanes would meet the claim limitations.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic routing system and method as taught by Storfer and Egawa by utilizing any conventional route adjusting techniques such as pausing, changing lanes, rerouting, etc. within the scope of Storfer’s teaching of adjusting routes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/Primary Examiner, Art Unit 3664